Citation Nr: 0812515	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO. 03-05 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder (claimed as arthralgia of the lumbosacral spine). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The veteran served on active duty from March 1959 to 
December 1962 and again from April 1980 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
arthralgia of the lumbosacral spine. The veteran relocated 
and the claim was transferred to Phoenix, Arizona in 
September 2002 and transferred again in July 2004 to St. 
Petersburg, Florida. 

The appeal was previously before the Board in June 2006, and 
remanded for further development of the record. Because the 
remand directives of June 2006 have not been completed, the 
appeal must again be REMANDED to the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Holding that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
appellate courts. It has been held that compliance by the 
Board or the RO is neither optional nor discretionary. Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance). VA will notify the appellant if further 
action is required.


REMAND

The Board remanded this claim in June 2006 to conduct medical 
inquiry of the question as to whether arthralgia of the 
lumbosacral spine with loss of function due to pain (noted 
during an August 2001 VA examination shortly before the 
veteran's discharge from active service), "or any other 
diagnosis pertaining to the lumbosacral spine, was causally 
or etiologically related to service."  

The veteran underwent a VA examination in April 2007. The 
examiner correctly noted that the veteran complained of pain 
in a region of his back where he had a 1986 (in-service) 
epidural, an opined that the veteran's "lumbar spine pain is 
less likely as not (less than 50/50 probability) caused by or 
as a result of the epidural anesthetic that he received in 
1986." 

However, the examiner did not address the Board's other 
inquiries with regard to the other diagnoses in the claims 
folder. In September 2003, the veteran was noted on VA 
magnetic resonance imaging testing (MRI) to have mild 
degenerative changes of the lumbar spine most notable at L4/5 
and L5/S1. The April 2007 examiner also noted the veteran had 
in his possession a non-VA MRI dated in September 2006 
showing a left paracentral disk bulge at L5/S1. 

Critically, the April 2007 VA examiner diagnosed the veteran 
as having degenerative joint disease of the lumbar spine, but 
did not express an opinion as to whether this disorder was 
caused by any incident of military service. 

The law provides that a veteran who has 90 days or more of 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service. 38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2003). Arthritis 
(i.e., degenerative joint disease) is one of the chronic 
diseases for which such presumptive service connection may be 
granted. 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes. This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date. 38 C.F.R. § 3.303(b). 

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period. This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. § 
3.307(c) (Italics added).

The issue in this appeal is whether the veteran has any back 
disability that was incurred in or as a result of active 
service. VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection) see Bingham v. Principi, 421 F.3d 
1346 (Fed.Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 
312-313 (2006).    

The veteran was diagnosed by VA as having "arthralgia" in 
August 2001, shortly before his discharge from active 
service. "Arthralgia" is defined as pain in a joint. See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will return the claims 
folder, and a copy of this remand, to the 
VA examiner conducting the April 2007 VA 
examination, and request that he clarify 
whether the veteran has any lumbar spine 
disability that was incurred or 
aggravated by military service, or any 
incident thereof, not limited to the 
veteran's 1986 epidural. If the April 
2007 VA examiner is no longer available, 
or if a VA examination is otherwise 
necessary (i.e., the April 2007 examiner 
deems reexamination appropriate) the 
RO/AMC should afford the veteran a 
clarifying VA medical examination to 
ascertain whether the veteran has any 
lumbar spine disability that was incurred 
or aggravated by military service, or any 
incident thereof, including degenerative 
disk disease, degenerative joint disease 
or any other lumbar spine disorder.

2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



